RESPONSE TO AMENDMENT

Claims 1-20 are pending in the application.  Claims 11-14 are withdrawn due to Applicant’s election.  Claims 18-20 are newly added.
Amendments to the claims, filed March 23, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The objection to the claims, made of record in the office action mailed February 12, 2021, Page 3, Paragraph 4 has been withdrawn due to Applicant’s amendment in the response filed March 23, 2021.
The 35 U.S.C. §112 (b) rejection of claims 1-10 and 15-17, made of record in the office action mailed February 12, 2021, Page 3, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed March 23, 2021.
The 35 U.S.C. §103 rejection of claims 8 and 15 over Matsui (U.S. 6,280,835) in view of Suetterlin (U.S. 4,513,118), made of record in the office action mailed February 12, 2021, Page 5, Paragraph 10 has been withdrawn due to Applicant’s amendment in the response filed March 23, 2021.
	
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 3-6, 9, 10, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (U.S. 6,280,835) in view of Suetterlin (U.S. 4,513,118).
Regarding claims 1 and 19, Matsui teaches a forgery prevention label (Col. 1, lines 8-16), comprising: an extruded (Col. 7, lines 9-11) polyalkyl(meth)acrylate film (thermoplastic acrylic resin brittle film, Abstract; Col. 3, lines 31-50), wherein the polyalkyl(meth)acrylate film (thermoplastic acrylic resin brittle film, Abstract; Col. 3, lines 31-50) comprises: from 30.0 wt.-% to 92.5 wt.-% and 30.0 wt.-% to 70.0 wt.-%, respectively, of a polyalkyl(meth)acrylate (58.8-90.9 wt.%; Col. 2, lines 44-59; 100 parts by weight acrylic resin, 10 to 70 parts by weight inorganic filler); from 5.0 wt.-% to 40.0 wt.-% and 20.0 wt.-% to 25.0 wt.-%, respectively, of one or several inorganic fillers (9.1-41.2 wt.%, Col. 2, lines 44-59; 100 parts by weight acrylic resin, 10 to 70 parts by weight inorganic filler); from 0.0 wt.-% to 5.0 wt.-% of one or several UV-absorbers (0%, UV-absorbers are not required); and from 0.0 wt.-% to 5.0 wt.-% of one or several UV-stabilizers (0%, UV-stabilizers are not required), based on the weight of the polyalkyl(meth)acrylate film.
Matsui fails to teach the thermoplastic acrylic resin brittle film (polyalkyl(meth)acrylate film) includes from 2.5 wt.-% to 40.0 wt.-% and 10.0 wt.-% to 25.0 wt.-%, respectively, of one or several impact modifiers.
Suetterlin teaches impact modifying agents (Abstract; Col. 1, lines 10-11) intended primarily for admixture with hard and relatively brittle synthetic resins (Col. 1, lines 6-7), such as polymethyl methacrylate (Abstract; Col. 6, lines 27-35), for the purpose of improving the strength characteristics of the resin (Col. 1, lines 7-9).  Suetterlin further teaches the impact modifying agents can be mixed with the polymethyl methacrylate in an amount of 10 to 80 Col. 6, lines 37-39; claim 4), where the polymethyl methacrylate is present in an amount of 20 to 90 percent by weight (claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included an impact modifying agent in the thermoplastic acrylic resin brittle film (polyalkyl(meth)acrylate film) of Matsui in an amount of 10 to 80 percent by weight based on the weight of the film as taught by Suetterlin in order to improve the strength characteristics of the brittle resin.  One of ordinary skill in the art would have been motivated by Suetterlin to include an impact modifying agent in an amount of 10 to 80 percent by weight in the thermoplastic acrylic resin brittle film of Matsui in order to improve the impact resistance of the film. 
Including the impact modifying agent in the above amount would result in the polyalkyl(meth)acrylate film (100 parts by weight polyalkyl(meth)acrylate, 10-70 parts by weight inorganic filler, 10 to 80 parts by weight impact modifier) to comprise 40.0-83.3 wt.% polyalkyl(meth)acrylate, 5.3-38.9 wt.% inorganic filler, and 5.6-41.1 wt.% impact modifier.  Therefore, the cumulative content of the polyalkyl(meth)acrylate and the impact modifier is from 60.0 wt.-% to 95.0 wt.-% and 75.0 wt.-% to 80.0 wt.-%, respectively, (45.6-94.7 wt.%), based on the weight of the polyalkyl(meth)acrylate film.
Furthermore, the content, in wt.-%, of the one or several impact modifiers nim in the polyalkyl(meth)acrylate film is described by the following relationship: 0.5*nf  ≤ nim ≤ nf, nf being the content, in wt.-%, of the one or several inorganic fillers in the polyalkyl(meth)acrylate film (2.65 ≤ 5.6-41.1 ≤ 38.9).
Regarding claims 3 and 20, Matsui teaches wherein the polyalkyl(meth)acrylate film has a thickness of from 15 µm to 120 µm (20-80 µm, Col. 3, lines 3-4), an elongation at break of 2.0 to 20.0%, Col. 3, lines 1-2), and an initial tear resistance of from 0.1 N to 30.0 N (3.0 to 20.0 g = 0.02 to 0.2 N, Col. 2, lines 64-65).  While properties were not measured according to ASTM D1004-13, one of ordinary skill in the art would have expected similar results when the polyalkyl(meth)acrylate film of Matsui in view of Suetterlin is measured according to ASTM D1004-13.
Regarding claim 4, while Matsui in view of Suetterlin fails to teach wherein the polyalkyl(meth)acrylate film has a resistance to tear propagation, measured according to ASTM D1938-14, of from 0.01 N to 1.00 N, it would have been obvious to one of ordinary skill in the art before the effective filing date for the resistance to tear propagation of the forgery prevention label of Matsui in view of Suetterlin be from 0.01 N to 1.00 N so that once a tear is formed in the label, the tear easily propagates which allows the tear to get bigger and thus prevent forgery of the label.
Regarding claim 5, Matsui in view of Suetterlin teaches wherein the content, in wt.-%, of the one or several impact modifiers nim in the polyalkyl(meth)acrylate film is described by the following relationship: 0.6*nf ≤ nim ≤ 0.8*nf, nf being the content, in wt.-%, of the one or several inorganic fillers in the polyalkyl(meth)acrylate film (3.18 ≤ 5.6-41.1 ≤ 31.12).
Regarding claim 6, Matsui teaches wherein the one or several inorganic fillers are selected from the group consisting of titanium dioxide, silica, barium sulphate, aluminium trihydroxide and calcium carbonate (Col. 4, lines 16-20).
Regarding claim 9, Matsui in view of Suetterlin teaches a laminate for manufacturing of the forgery prevention label according to claim 1, the laminate comprising at least the following layers: a) a liner layer (support, Col. 3, lines 25-31; Col. 7, lines 15-23); and b) a layer consisting of the polyalkyl(meth)acrylate film (Col. 3, lines 25-31; as discussed above).
Col. 7, lines 15-23).
Regarding claim 16, Matsui in view of Suetterlin fails to teach wherein the liner layer (support) has an initial tear resistance, measured according to ASTM D1004-13, of from 50 N to 500 N.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the liner layer (support) of Matsui in view of Suetterlin to have a high initial tear resistance, such as from 50 N to 500 N, so that the liner layer may be removed without tearing from the polyalkyl(meth)acrylate film and so that tearing of the polyalkyl(meth)acrylate film during the removal of the liner layer is avoided.
Regarding claim 18, Matsui teaches wherein the forgery prevention label has a thickness of between 80 µm to 300 µm (20-80 µm, Col. 3, lines 3-4).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (U.S. 6,280,835) in view of Suetterlin (U.S. 4,513,118) and further in view of Guenanten (U.S. Pat. Pub. 2015/0044441).
Matsui and Suetterlin are relied upon as discussed above.
	Regarding claims 2 and 7, Matsui teaches wherein the polyalkyl(meth)acrylate is obtainable by polymerization of a composition whose polymerizable constituents comprise, based on the weight of the polymerizable composition:4Docket No. 002658US Preliminary Amendment(a) from 50.0 wt.-% to 99.9 wt.-% of methyl methacrylate (copolymer of methyl methacrylate and methyl acrylate, Col. 3, lines 32-47; Example 1, Col. 8, line 57), (b) from 0.1 wt.-% to 50.0 wt.-% of an acrylic acid ester of a C1-C4 alcohol (copolymer of methyl methacrylate and methyl acrylate, Col. 3, lines 32-47; Example 1, Col. 8, line 57), and (c) from 0.0 wt.-% to 10.0 wt.-% of at least one further monomer copolymerizable with the monomers (a) and (b) (no other monomer present is in the copolymer).  
While Matsui fails to specifically teach the exact weight percentages of the methyl methacrylate and the methyl acrylate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since the methyl methacrylate is listed first in the copolymer, it would be the majority component and therefore would be present in an amount of from 50.0 wt.-% to 99.9 wt.-% while the methyl acrylate would be present in an amount of from 0.1 wt.-% to 50.0 wt.-%. 
While the reference does not specifically teach the claimed range (claim 7) of “from 80.0 wt.% to 99.0 wt.%” of methyl methacrylate and “from 1.0 wt.% to 20.0 wt.%” of methyl acrylate, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Matsui in view of Suetterlin fails to teach wherein the polyalkyl(meth)acrylate has an average molar weight Mw of from 50,000 g/mol to 300,000 g/mol and 80,000 g/mol to 200,000 g/mol, respectively.
	Guenanten teaches impact-modified polymethyl methacrylate (PMMA) films (Abstract, Paragraph [0017]) that provide protection from weather effects and mechanical stress (Paragraphs [0001]-[0002]).  Guenanten teaches the PMMA films comprise inorganic fillers, such as silica, titanium dioxide, and barium sulphate (Paragraph [0020]), as well as impact Paragraph [0024]).  Guenanten further teaches that the outermost layer involves a PMMA layer than can withstand mechanical load and that mean the PMMA matrix material used has a particularly high molar mass, such as from 100,000 to 200,000 g/mol (Paragraph [0028]).
	It would have been obvious to one of ordinary skill in the art for the polymethyl methacrylate of Matsui in view of Suetterlin to have an average molecular weight of from 100,000 to 200,000 g/mol as taught by Guenantent so that the impact modified polymethyl methacrylate film can withstand mechanical load.  One of ordinary skill would have been motivated by Guenantent to have the polymethyl methacrylate of Matsui in view of Suetterlin have an average molecular weight of from 100,000 to 200,000 g/mol so that the polymethyl methacrylate film can withstand mechanical loads during handling, transport, and storage.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (U.S. 6,280,835) in view of Suetterlin (U.S. 4,513,118) and further in view of Nishida (U.S. Pat. Pub. 2011/0206927).
Matsui and Suetterlin are relied upon as discussed above.
Regarding claim 8 Matsui in view of Suetterlin teaches wherein the forgery prevention label comprises at least the follow layers in the order stated: a) a layer consisting of the polyalkyl(meth)acrylate film (Col. 8, lines 7-10); and b) an adhesive layer (Col. 8, lines 7-10).
Matsui fails to teach further comprise c) a release coating layer; and d) a support layer.
Nishida teaches an adhesive sheet (Abstract) comprising an adhesive layer (Abstract) wherein the adhesive sheet further comprises a release coating layer (release layer) and a support layer (release substrate) in that order on the adhesive layer (Paragraph [0025]).

Regarding claim 15, Matsui teaches wherein the layer consisting of the polyalkyl(meth)acrylate film has a thickness of from 40 µm to 60 µm (20-80 µm, Col. 3, lines 3-4), the adhesive layer has a thickness of from 20 µm to 30 µm (25 µm, Col. 20, lines 30-32).
Nishida teaches the release coating layer has a thickness of from 0.6 µm to 0.8 µm (0.03-1.0 µm, Paragraph [0068]) and the support layer has a thickness of from 30 µm to 50 µm (38 µm, Paragraph [0081]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui (U.S. 6,280,835) in view of Suetterlin (U.S. 4,513,118) and further in view of Kay (U.S. 5,319,475).
Matsui and Suetterlin are relied upon as discussed above.
	Regarding claim 17, Matsui fails to teach the polyethylene terephthalate liner layer (support) is a biaxially oriented polyethylene terephthalate.
	Kay teaches a tamper resistant security seal that is a laminated tape comprising a removable support layer; transparent carrier layer; an optical, diffraction pattern defining layer; and an adhesive layer (Abstract), wherein the transparent carrier layer is coated on the removable support layer (col. 7, lines 26-30).  Kay further teaches the removable support layer is a polyester film that is biaxially oriented for strength (Col. 6, lines 62-64), such as biaxially orientated polyethylene terephthalate (Col. 7, lines 12-13).


ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed March 23, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that while Matsui mentions an extrusion process, the reference as a whole leads one to use a solution coating process.  Applicant further argues that one skilled in the art reviewing Matsui because all descriptions and examples relate to a solution coating process, would be motivated to use a solution coating process, rather than an extrusion process.
	MPEP 2123 I states that “[A] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments” and MPEP 2123 II states that “[D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  Therefore, even though Matsui says that the solution coating process is preferable, that does not teach away or discredit Matsui’s disclosure that the extrusion process can also be used.  As such, Applicant’s arguments are deemed unpersuasive.

	While the examples of Matsui may use polymers that are known in the art as impact modifiers or at least as containing high amounts of an impact modifier, these polymers are not required to be present in Matsui.  Matsui teaches that the thermoplastic acrylic resin can be copolymers obtained from combinations of two or more types the alkyl esters of acrylic acid and alkyl esters of methacrylic acid list, such as a copolymer of methyl methacrylate and methyl acrylate (Col. 3, lines 31-47) and that the thermoplastic acrylic resin may be used singly or as a combination of two or more types (Col. 3, lines 58-59).  As such, the butyl acrylate containing copolymers are not required to be present in the composition of the films and therefore, Matsui does not teach impact modifiers being present in its composition, i.e. when butyl acrylate containing copolymers are not used.  Therefore, Applicant’s arguments are deemed unpersuasive.
	Applicant argues that there is no motivation to combine Matsui and Suetterlin because there is no suggestion in Suetterlin to use such impact modifiers in a film as in Matsui.
	However, as discussed above, Suetterlin teaches impact modifying agents (Abstract; Col. 1, lines 10-11) intended primarily for admixture with hard and relatively brittle synthetic resins Col. 1, lines 6-7), such as polymethyl methacrylate (Abstract; Col. 6, lines 27-35), for the purpose of improving the strength characteristics of the resin (Col. 1, lines 7-9).  Both Matsui and Suetterlin teach the film being a brittle polymethyl methacrylate film and based on the teachings of Suetterlin, one would be motivated to include impact modifiers in the film of Matsui in order to improve the strength characteristics of the resin.  As such, Applicant’s arguments are deemed unpersuasive.
	Applicant argues that the evidence of record (Examples 1 and 2 in the instant specification) demonstrates the unexpected results achieved by films that have the claimed impact modifier/inorganic filler relationship set forth in the present claims and that this evidence further supports the patentability of the instant invention and rebuts the asserted prima facie case of obviousness.
	However, the two examples given in the specification is not enough data to show unexpected results.  Example 1, which is a comparative example, only contains about 9.4% impact modifier which is slightly less than one half the amount of inorganic filler (21.06%) (outside of the claimed range) and is unable to achieve satisfactory results.  Whereas Example 2 uses about 14.1% impact modifier and 21.06% inorganic filler (within the claimed range) and provides desired manufacturing results.  It is unclear from these two examples whether it is simply the amount of impact modifier present that affects the results or if it is the relationship (ratio) between the impact modifier and inorganic filler that affects the results.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
April 12, 2021